DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of forming wagering contracts. This is a fundamental economic practice of long standing. Thus, it is an abstract idea. This judicial exception is not integrated into a practical application because:

(a) It does not improve the functioning of a computer or to any other technology or technical field; 
(b) Applying the judicial exception does not effect a particular treatment or prophylaxis for a disease or medical condition;
(c) Do not apply the judicial exception with, or by use of a particular machine;
(d) It does not effect a transformation or reduction of a particular article to a different state or thing;
(e) It does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the exception to a particular technological environment such that the claims as a whole are more than a drafting effort designed to monopolize the exception.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the use of sensors to gather live event data is conventional in the art (see Sasaki et al., United States Pre-Grant Publication 2017/0132470. Paragraph 0003) and, to the extent that a computer is claimed, it is a generic computer. ACR systems that compare a plurality of data and/or media files from live events to a plurality of reference fingerprints in the database, and the ACR system is configured to identify at least one matching reference fingerprint from an action in the live events are “typical” (i.e., conventional).  (See Gregory, United States Pre-Grant Publication 2017/0345050, ¶ 021.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 & 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haaland et al. (United States Pre-Grant Publication 2019/0155969)
Claim 1:  Haaland teaches a system for live sporting event wagering (Fig 6), including a plurality of sensors, (500) an automatic content recognition (ACR) system (63) communicatively coupled with an ACR database (64) and configured to compare a plurality of data and/or media files from live events to a plurality of reference fingerprints identified based on the matching reference fingerprint from the ACR system and the sensor data. (¶ 0009 & ¶ 0044) ¶ 0002 discloses wagering as does ¶ 0135. Only users (i.e., spectators) may participate in wagering.  While Haaland does not explicitly disclosed that the probability of the most likely outcome is identified based on the matching reference fingerprint from the ACR system and the sensor data (i.e., odds) is sent to the user device to receive a wager. This is common sense. In order to implement wagering (as suggested by Haaland) and to propose odds for wagering (¶0135), the user must receive the odds. Haaland already provides information to the user via the user device. (See discussion of ¶ 0130 above.) Thus it is common sense to provide the odds data using the same communications path. It would have been obvious to one of ordinary skill at the art at the time of the invention or of initial filing to have modified Haaland such that the probability of the most likely outcome is identified based on the matching reference fingerprint from the ACR system and the sensor data (i.e., odds) is sent to the 
Claim 2:  The plurality of sensors collect data from at least one of a player and an object used in the live event.  (¶ 0053)
Claim 3:  The plurality of sensors collect physiological data from at least one player in the live event.  (Abstract, heart rate & respiration are physiological data.)
Claim 4:  The plurality of sensors collect event data comprising informational data about action that occurred in the live event.  (Abstract, position and acceleration are informational data about action that occurred in the live event.)
Claim 7:  Haaland teaches an output of odds for a wager on an action in the live event that have been adjusted based on captured sensor data.  (¶ 0135)
Claim 8:  Haaland teaches using sensor data to determine if an action by the player (i.e., hitting a baseball) is successful.  (¶ 0064) Thus captured sensor data is used to determine if a wager was successful.  If someone wagers on whether a player will hit the ball, the sensor data would obviously be used to determine the success of the wager – which Haaland suggests in ¶ 0135).
Claim 9:  Haaland teaches a method for adjusting odds for wagers in a real time live event wagering game (¶ 0135) Haaland teaches associating one or more sensors (500) with at least one of a player and an object used in a live event that is subject to real time wagering. (¶ 0053) Haaland teaches comparing a plurality of data and/or media files from live events to a plurality of reference fingerprints in the database with an automatic content recognition (ACR) system, wherein the ACR system is configured to identify at least one matching reference fingerprint from an action in the live events. (See discussion 
Claim 10:  Haaland teaches collecting at least one of physiological data and movement data of a player in the live event from at least one of the one or more sensors.  (¶ 0135)
Claim 11:  Haaland teaches collecting game situational data of the live event with at least one of the one or more sensors.  (¶ 0067 discloses using sensor data and analyzing it to determine the probability that a baseball player will hit the ball.  This is gathering game situational data.)
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haaland as applied to claim 1 above, and further in view of Ur et al. (United States Pre-Grant Publication 2013/0324239)
Claim 5:  .
Claim 6, 12 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haaland as applied to claim 1 or 9 above, and further in view of Martin et al. (United States Pre-Grant Publication 2010/0201537)
Claims 6, 12, 13:  Haaland teaches the invention substantially as claimed but fails to teach an action module that polls the plurality of sensors to determine at least one of active sensors among the plurality of sensors and sensors with relevant data among the plurality of sensors.  Martin (another disclosure involving training of sports teams, ¶ 0002), teaches an action module (Fig 6) that polls the plurality of sensors to determine at least one of active sensors among the plurality of sensors and sensors with relevant data among the plurality of sensors. (Figs 7 & 8)  This allows the system to use multiple alike sensor modules in an interactive training device. This meets the need for an improved sensor module for use in an interactive sports training device that overcomes the drawbacks of the existing sensor configurations and sensor systems. (¶ 0002) It would have been obvious to one of ordinary skill at the art at the time of the invention or of initial filing to have modified Haaland in view of Martin to include an action module that polls the plurality of sensors to determine at least one of active sensors among the plurality of sensors and sensors with relevant data among the plurality of sensors in order to meet the need for an improved sensor module for use in an interactive sports training device that overcomes the drawbacks of the existing sensor configurations and sensor systems. Haaland uses data from relevant sensors to calculate odds. (¶ 0135)
Response to Arguments
Applicant argues that the claims are not drawn to an abstract idea because they are similar to examples 37 & 38.  
Regarding example 37, Applicant argues that tracking applications used cannot be performed by a human mind.  This is certainly not the case.  Anyone can track the applications used by a computer user.  All they have to do is make a tally of the applications used. Such a tally might look something like the table immediately below:
Word
Excel
PowerPoint

    PNG
    media_image1.png
    145
    187
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    233
    216
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    150
    132
    media_image3.png
    Greyscale



As can readily be seen, it is a simple matter to keep track of the number of times an application is used.  This is not why example 37 is patent-eligible.  Example 37 is eligible because it makes changes to the computer’s GUI to make it easier for a user to find the icon for the programs he uses the most.  This is a technical improvement in the way computers operate.  Applicant’s claimed invention does not result in a technical improvement to the way computers operate.  It bears no resemblance whatsoever to the invention in example 37.
As for the Applicant’s arguments that a person could not filter the historical database in real time, the ability of a computer to perform tasks faster than a human will not lead to patent eligibility.  The question is not whether the computer performs faster than a human.  The question is whether the claimed invention is a technical solution to a technical problem.  Applicant has not disclosed a technical problem. Nor has Applicant provided a solution for one.
Applicant fails to present any arguments regarding example 38.
Regarding step 2A, prong II, Applicant argues that the claimed invention is similar to example 35.  This is not persuasive.
Example 35 is concerned with providing a technical solution to a security problem associated with bank cards and ATM machines.  This is a technical problem.  In Applicant’s invention, there is no technical problem and no technical solution to a technical problem.
As noted in the Office Action of 19 May 2021, MPEP §2106.05(a) third paragraph states:
If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea.
	
There is no such discussion in Applicant’s specification. Therefore, Applicant cannot meet the MPEP requirements for arguing that the claimed invention is a technical solution to a technical problem.
Applicant argues that the claims are patent-eligible because they contain limitations di9rected to gathering certain data with certain sensors and filtering a database using that data.  For instance, the invention may use a thermometer to gather temperature data and filter the data based on the temperature observed.  But thermometers have been used to gather temperature data for at least two centuries.  (Fahrenheit invented his thermometer in 1709.)  And filtering databases is based on search criteria is a normal computer function that is performed millions of time a day (if not billions) on generic computers.  Choosing to perform this ubiquitous function on a particular database with a particular set of search criteria on a generic computer will not make an invention patent-eligible.
Applicant’s argument about the real time processing of this data is answered in paragraph 8 above.
Applicant attempts to get around the requirements of MPEP §2106.05(a) third paragraph by offering an interpretation of the claims and the specification that do not appear anywhere in the specification.  MPEP §2106.05(a) third paragraph makes it clear that the specification must show that there is a technical problem and include an explanation of how the problem is solved using unconventional means.  There is nothing in the specification that indicates that there is a technical problem.  Nor is there any unconventional solution to any technical problem that Applicant now finds to solve –the use of conventional components (i.e., thermometers, rain gauges, GPS devices, generic computers, etc.) performing their conventional functions (measuring temperatures, measuring precipitation, determining locations,  and filtering databases) to execute conventional tasks (i.e., database filtering and calculations) cannot be considered “significantly more” than an abstract idea.
Applicant argues that the Haaland reference fails to teach a past performance database.  Yet ¶ 0009 of Haaland teaches ranking of past performance as well as predicting future performance.  This cannot be done without a past performance database.  It is impossible to rank past performance if one does not know what the past performance is.  Furthermore, the system uses past performance to predict the future events. (¶ 0044 teaches developing a CPM or conditional probabilistic model by combining the sensor-measured data with the data from the historical database or “previously gathered data.”  This can only occur if the “previously gathered data” is filtered using the data gathered from the sensors.)
Applicant argues that Haaland teaches away from the claimed invention. Examiner respectfully disagrees.  As noted in the Abstract and elsewhere, Haaland’s sensors measure the 
Applicant’s primary argument seems to be that Haaland’s method is different from Applicant’s method.  Examiner freely admits that this is the case. But these differences are not reflected in the claims. A proper amendment to the claims would overcome the art rejections, but would require further search and consideration.
For these reasons, the rejections above have been maintained and made final.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447. The examiner can normally be reached M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799